NOTICE OF ALLOWABILITY
Claim Rejections - 35 USC § 101
Acknowledgement is made regarding the amendments to independent claims 1 which now includes the limitation of canceled claim 2 of “producing instructions for guiding the vehicle among the obstacles according to the valid path; and controlling movement of the vehicle in accordance with the instructions.” Amendments to claim 11 are acknowledged. Accordingly, the 35 USC § 101 rejection for claims 1, 3-18, and 20 has been withdrawn.

Allowable Subject Matter
	Claims 1, 3-18, and 20-22 are allowed.
	The following is an examiner's statement of reason for allowance. This limitation of: generating a first 2D scene comprising the one or more interception polygons to avoid; computing a visibility graph algorithm for the first 2D scene based on a first number of vertices associated with the one or more interception polygons and obtaining a plurality of conflict-free sub-paths for the vehicle to traverse that avoids each obstacle;  2Atty. Docket: 17-2651composing a valid path connecting the first source to the target based on the plurality of conflict-free sub-paths; producing instructions for guiding the vehicle among the obstacles according to the valid path; and controlling movement of the vehicle in accordance with the instructions, in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661